Case 1:18-cv-01436-MN Document 47-2 Filed 05/10/19 Page 1 of 51 PageID #: 1156




                       EXHIBIT E
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-2 FiledPage: 149 Page
                                         05/10/19   Filed: 06/01/2017
                                                        2 of 51 PageID #: 1157




                                 Appx888.001
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-2 FiledPage: 150 Page
                                         05/10/19   Filed: 06/01/2017
                                                        3 of 51 PageID #: 1158




                                 Appx888.002
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-2 FiledPage: 151 Page
                                         05/10/19   Filed: 06/01/2017
                                                        4 of 51 PageID #: 1159




                                 Appx888.003
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-2 FiledPage: 152 Page
                                         05/10/19   Filed: 06/01/2017
                                                        5 of 51 PageID #: 1160




                                 Appx888.004
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-2 FiledPage: 153 Page
                                         05/10/19   Filed: 06/01/2017
                                                        6 of 51 PageID #: 1161




                                 Appx888.005
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-2 FiledPage: 154 Page
                                         05/10/19   Filed: 06/01/2017
                                                        7 of 51 PageID #: 1162




                                 Appx888.006
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-2 FiledPage: 155 Page
                                         05/10/19   Filed: 06/01/2017
                                                        8 of 51 PageID #: 1163




                                 Appx888.007
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-2 FiledPage: 156 Page
                                         05/10/19   Filed: 06/01/2017
                                                        9 of 51 PageID #: 1164




                                 Appx888.008
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 157 Page
                                            05/10/19    Filed:
                                                            10 06/01/2017
                                                               of 51 PageID #: 1165




                                   Appx888.009
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 158 Page
                                            05/10/19    Filed:
                                                            11 06/01/2017
                                                               of 51 PageID #: 1166




                                   Appx888.010
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 159 Page
                                            05/10/19    Filed:
                                                            12 06/01/2017
                                                               of 51 PageID #: 1167




                                   Appx888.011
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 160 Page
                                            05/10/19    Filed:
                                                            13 06/01/2017
                                                               of 51 PageID #: 1168




                                   Appx888.012
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 161 Page
                                            05/10/19    Filed:
                                                            14 06/01/2017
                                                               of 51 PageID #: 1169




                                   Appx888.013
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 162 Page
                                            05/10/19    Filed:
                                                            15 06/01/2017
                                                               of 51 PageID #: 1170




                                   Appx888.014
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 163 Page
                                            05/10/19    Filed:
                                                            16 06/01/2017
                                                               of 51 PageID #: 1171




                                   Appx888.015
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 164 Page
                                            05/10/19    Filed:
                                                            17 06/01/2017
                                                               of 51 PageID #: 1172




                                   Appx888.016
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 165 Page
                                            05/10/19    Filed:
                                                            18 06/01/2017
                                                               of 51 PageID #: 1173




                                   Appx888.017
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 166 Page
                                            05/10/19    Filed:
                                                            19 06/01/2017
                                                               of 51 PageID #: 1174




                                   Appx888.018
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 167 Page
                                            05/10/19    Filed:
                                                            20 06/01/2017
                                                               of 51 PageID #: 1175




                                   Appx888.019
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 168 Page
                                            05/10/19    Filed:
                                                            21 06/01/2017
                                                               of 51 PageID #: 1176




                                   Appx888.020
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 169 Page
                                            05/10/19    Filed:
                                                            22 06/01/2017
                                                               of 51 PageID #: 1177




                                   Appx888.021
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 170 Page
                                            05/10/19    Filed:
                                                            23 06/01/2017
                                                               of 51 PageID #: 1178




                                   Appx888.022
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 171 Page
                                            05/10/19    Filed:
                                                            24 06/01/2017
                                                               of 51 PageID #: 1179




                                   Appx888.023
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 172 Page
                                            05/10/19    Filed:
                                                            25 06/01/2017
                                                               of 51 PageID #: 1180




                                   Appx888.024
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 173 Page
                                            05/10/19    Filed:
                                                            26 06/01/2017
                                                               of 51 PageID #: 1181




                                   Appx888.025
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 174 Page
                                            05/10/19    Filed:
                                                            27 06/01/2017
                                                               of 51 PageID #: 1182




                                   Appx888.026
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 175 Page
                                            05/10/19    Filed:
                                                            28 06/01/2017
                                                               of 51 PageID #: 1183




                                   Appx888.027
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 176 Page
                                            05/10/19    Filed:
                                                            29 06/01/2017
                                                               of 51 PageID #: 1184




                                   Appx888.028
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 177 Page
                                            05/10/19    Filed:
                                                            30 06/01/2017
                                                               of 51 PageID #: 1185




                                   Appx888.029
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 178 Page
                                            05/10/19    Filed:
                                                            31 06/01/2017
                                                               of 51 PageID #: 1186




                                   Appx888.030
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 179 Page
                                            05/10/19    Filed:
                                                            32 06/01/2017
                                                               of 51 PageID #: 1187




                                   Appx888.031
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 180 Page
                                            05/10/19    Filed:
                                                            33 06/01/2017
                                                               of 51 PageID #: 1188




                                   Appx888.032
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 181 Page
                                            05/10/19    Filed:
                                                            34 06/01/2017
                                                               of 51 PageID #: 1189




                                   Appx888.033
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 182 Page
                                            05/10/19    Filed:
                                                            35 06/01/2017
                                                               of 51 PageID #: 1190




                                   Appx888.034
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 183 Page
                                            05/10/19    Filed:
                                                            36 06/01/2017
                                                               of 51 PageID #: 1191




                                   Appx888.035
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 184 Page
                                            05/10/19    Filed:
                                                            37 06/01/2017
                                                               of 51 PageID #: 1192




                                   Appx888.036
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 185 Page
                                            05/10/19    Filed:
                                                            38 06/01/2017
                                                               of 51 PageID #: 1193




                                   Appx888.037
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 186 Page
                                            05/10/19    Filed:
                                                            39 06/01/2017
                                                               of 51 PageID #: 1194




                                   Appx888.038
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 187 Page
                                            05/10/19    Filed:
                                                            40 06/01/2017
                                                               of 51 PageID #: 1195




                                   Appx888.039
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 188 Page
                                            05/10/19    Filed:
                                                            41 06/01/2017
                                                               of 51 PageID #: 1196




                                   Appx888.040
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 189 Page
                                            05/10/19    Filed:
                                                            42 06/01/2017
                                                               of 51 PageID #: 1197




                                   Appx888.041
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 190 Page
                                            05/10/19    Filed:
                                                            43 06/01/2017
                                                               of 51 PageID #: 1198




                                   Appx888.042
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 191 Page
                                            05/10/19    Filed:
                                                            44 06/01/2017
                                                               of 51 PageID #: 1199




                                   Appx888.043
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 192 Page
                                            05/10/19    Filed:
                                                            45 06/01/2017
                                                               of 51 PageID #: 1200




                                   Appx888.044
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 193 Page
                                            05/10/19    Filed:
                                                            46 06/01/2017
                                                               of 51 PageID #: 1201




                                   Appx888.045
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 194 Page
                                            05/10/19    Filed:
                                                            47 06/01/2017
                                                               of 51 PageID #: 1202




                                   Appx888.046
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 195 Page
                                            05/10/19    Filed:
                                                            48 06/01/2017
                                                               of 51 PageID #: 1203




                                   Appx888.047
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 196 Page
                                            05/10/19    Filed:
                                                            49 06/01/2017
                                                               of 51 PageID #: 1204




                                   Appx888.048
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 197 Page
                                            05/10/19    Filed:
                                                            50 06/01/2017
                                                               of 51 PageID #: 1205




                                   Appx888.049
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-2  Filed Page: 198 Page
                                            05/10/19    Filed:
                                                            51 06/01/2017
                                                               of 51 PageID #: 1206




                                   Appx888.050
